Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance: 
We are not aware of any prior art archery bow, which includes a riser with a threaded cavity and a grip; a shooting axis; limbs with a bowstring; in which the threaded cavity is parallel to the bowstring when undrawn, and the distance from the shooting axis to the threaded cavity is greater than the distance from the shooting axis to the grip.
We are not aware of any prior art archery bow, which includes a riser; first and second limbs; a bowstring extending between the limbs; a limb cup attached to the riser; and the limb cup includes a threaded cavity with a central axis which extends parallel to the bowstring when undrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.





/JOHN A RICCI/Primary Examiner, Art Unit 3711